                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:19-CV-00058-HBB


NATASHA NICOLE GOWER                                                                              PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                      MEMORANDUM OPINION
                                          AND ORDER

                                              BACKGROUND

        Before the Court is the complaint (DN 1) of Natasha Nicole Gower (APlaintiff@) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

the Plaintiff (DN 16) and Defendant (DN 21) have filed a Fact and Law Summary. For the

reasons that follow, the final decision of the Commissioner is AFFIRMED, and judgment is

GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 12). By Order entered August


1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).

                                                        1
8, 2019 (DN 12), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.

                                            FINDINGS OF FACT

        Plaintiff protectively filed an application for Disability Insurance Benefits on December

22, 2017 (Tr. 11, 479-80). Plaintiff alleged that she became disabled on May 28, 2017, as a result

of posttraumatic stress disorder (PTSD), depression, anxiety, back injury, and arthritis (Tr. 11,

495). Administrative Law Judge Michael S. Worrall (AALJ@) conducted a hearing on November

30, 2018, in Evansville Indiana (Tr. 11, 334-37). Plaintiff was present and represented by

attorney Thomas Springer (Id.). Lanell R. Hall, an impartial vocational expert, also testified

during the hearing (Id.).

        In a decision dated December 20, 2018, the ALJ evaluated this adult disability claim

pursuant to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 11-

22).2 At the first step, the ALJ found Plaintiff has not engaged in substantial gainful activity

since May 28, 2017, the alleged onset date (Tr. 13). At the second step, the ALJ determined that

Plaintiff has the following severe impairments: PTSD and major depressive disorder (Id.). The

ALJ also determined that Plaintiff’s lumbar spine degenerative disc disease is a non-severe

impairment because it had not required surgical intervention and appeared to be controlled with

conservative treatment measures (Id.). At the third step, the ALJ concluded that Plaintiff does

not have an impairment or combination of impairments that meets or medically equals one of the

listed impairments in Appendix 1 (Id.).


2 the ALJ determined that Plaintiff met the insured status requirements of the Social Security Act through
December 31, 2022 (Tr. 13).

                                                         2
        At the fourth step, the ALJ found Plaintiff has the residual functional capacity to perform

work at all exertional levels but with the following non-exertional limitations: she can perform the

basic mental demands of unskilled work; on a sustained basis, she can understand, remember and

carry out simple instructions; she can occasionally interact with supervisors, coworkers, or the

public; and she can deal with changes in a routine work setting (Tr. 15). Relying on testimony

from the vocational expert, the ALJ found that Plaintiff is unable to perform any of her past

relevant work (Tr. 20).

        The ALJ proceeded to the fifth step where he considered Plaintiff=s residual functional

capacity, age, education, and past work experience as well as testimony from the vocational expert

(Tr. 20-21). The ALJ found that Plaintiff can perform a significant number of jobs that exist in

the national economy (Tr. 21). Therefore, the ALJ concluded that Plaintiff has not been under a

Adisability,@ as defined in the Social Security Act, from May 28, 2017, through the date of the

decision (Id.).

        Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

472-78). The Appeals Council denied Plaintiff=s request for review (Tr. 1-5).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

        Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

                                                 3
a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-5). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.



                                                 4
42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                 Challenge to Finding Nos. 4 and 5

       Plaintiff argues that Finding Nos. 4 and 5 are not supported by substantial evidence because

the ALJ failed to follow 20 C.F.R. § 404.1527, Social Security Ruling 96-2p, and related case law

when he assigned weight to the opinion evidence regarding her mental impairments (DN 16

PageID # 897-98; DN 16-1. PageID # 905-09). Specifically, Plaintiff is referring to the opinions


                                                  5
of her treating psychiatrist Rogelio Silva, M.D.; her counselor Laura A. Young, M.S.S.W., C.S.W.;

the consultative psychological examiner Marcy Walpert, M.A. L.P.P.; and the non-examining state

agency psychological consultants Dan Vandivier, Ph.D., and Laura Cutler, Ph.D. (Id.). Plaintiff

accuses the ALJ of failing to apply the appropriate factors and articulate good reasons for his

assignment of weight to these opinions (Id.). Plaintiff points out that Drs. Vandivier and Cutler

rendered their opinions without having the opportunity to review more recent substantive treatment

records (Id.).

         Defendant reminds the Court that the new regulation at 20 C.F.R. § 404.1520c applies to

the ALJ’s evaluation of the medical opinions instead of the old regulation at 20 C.F.R. § 404.1527,

because Plaintiff filed her application after March 27, 2017 (DN 21 PageID # 931-45).

Consistent with § 404.1520c the ALJ explicitly discussed supportability and consistency which

are the most important factors in determining the persuasiveness of each medical source’s opinion

(Id.). Therefore, Defendant asserts that the ALJ’s evaluation of the opinion evidence complied

with applicable law and is supported by substantial evidence (Id.). Defendant asserts the ALJ

reasonably concluded the record evidence supported a finding that Plaintiff had some mental

limitations but did not support and was inconsistent with the marked limitations opined by Dr.

Silva and Ms. Young (Id.).3 Defendant contends that the ALJ reasonably evaluated the opinion

of consultative psychological examiner Ms. Walpert and the opinions of the non-examining State

agency psychologists Drs. Vandivier and Cutler (Id.).



3 Defendant points out that the ALJ explained Dr. Silva’s opinion lacked any persuasive value because the clinical
findings did not support the doctor’s conclusory opinion, and the opinion was inconsistent with Plaintiff’s activities
of daily living, the two-year gap in treatment, her lack of psychiatric hospitalizations, her work history, her training
service animals, and serving as a president of a nonprofit organization (DN 21 PageID # 935-36).

                                                           6
        2.       Discussion

        Plaintiff’s challenge to Finding Nos. 4 and 5 asks the Court to determine that the ALJ failed

to follow 20 C.F.R. § 404.1527, Social Security Ruling 96-2p, and related case law when he

assigned weight to the medical opinions addressing Plaintiff’s mental impairments.                            But

Plaintiff’s argument is gravely flawed because she filed her application after March 27, 2017 (Tr.

11, 479).      For applications filed on or after that date a new regulation applies to how

administrative law judges will consider medical opinions. See 20 C.F.R. §§ 404.1520c and

404.1527. Further, the Social Security Administration rescinded SSR 96-2p effective March 27,

2017. https://www.ssa.gov/OP_Home/rulings/di/01/SSR96-02-di-01.html

        The new regulation explicitly indicates “[w]e will not defer or give any specific evidentiary

weight, including controlling weight, to any medical opinion(s)” in the record, even if it comes

from a treating medical source. 20 C.F.R. § 404.1520c(a).4 Instead, administrative law judges

will now evaluate the “persuasiveness” of medical opinions by utilizing the five factors listed in

paragraphs (c)(1) through (c)(5) of the regulation. 20 C.F.R. §§ 404.1520c(a) and (b). The five

factors are supportability, consistency, relationship with the claimant, specialization, and other

factors. 20 C.F.R. § 404.1520c(c)(1)-(5).5 Of these five factors, the two most important are

supportability and consistency. 20 C.F.R. §§ 404.1520c(a) and (b)(2). Further, the regulation

requires administrative law judges to explain how they considered the supportability and




4 The language quoted above indicates that the new regulation has done away with the controlling weight rule in 20
C.F.R. § 404.1527(c)(2).
5 In assessing the relationship with the client, consideration should be given to the following: length of the
treatment relationship, frequency of examinations, purpose of the treatment relationship, extent of the treatment
relationship, and examining relationship. 20 C.F.R. § 404.1520c(c)(3)(i)-(v).

                                                        7
consistency factors in determining the persuasiveness of the medical source’s opinion. 20 C.F.R.

§ 404.1520c(b)(2). Notably, under the regulation administrative law judges “may, but are not

required to, explain how” they considered the three other factors in determining the persuasiveness

of the medical source’s opinion. 20 C.F.R. § 404.1520c(b)(2). Additionally, administrative law

judges “must consider” medical findings of non-examining state agency medical or psychological

consultants according to the new regulation. 20 C.F.R. § 404.1513a(b)(1). Although the ALJ

cited 20 C.F.R. § 404.1527 in the paragraph immediately following the RFC finding (Tr. 15), his

discussion regarding the opinion evidence shows that he actually applied 20 C.F.R. § 404.1520c

and evaluated the persuasiveness of the medical opinions (Tr. 16-20).

       Regarding Ms. Young, the ALJ provided an accurate summary of the records received from

Silva & Associates (Tr. 16-19, 619-24, 762-803). Further, the ALJ acknowledged that in a

treatment note Ms. Young indicated “she did not know how the claimant was not receiving

disability, saying that she barely functioned” (Tr. 16, citing Tr. 769). The ALJ explained that he

did not find Ms. Young’s statements to have any persuasive value because they were inconsistent

with the Silva & Associates treatment notes which showed Plaintiff training service dogs and

spending time with her family (Tr. 16). The ALJ further explained that the record showed a

significant gap in Plaintiff’s mental health treatment from the time she left the Navy in 2014 and

the time she began receiving treatment in 2016 (Id.). In sum, the ALJ’s assessment comported

with applicable law because he explained how he considered the supportability, consistency, and




                                                8
other factors6 in determining the persuasiveness of Ms. Young’s statements regarding Plaintiff.

Further, the ALJs findings are supported by substantial evidence in the record.

         Marci Walpert, M.A., performed a consultative psychological examination of Plaintiff on

March 7, 2018 (Tr. 607-11).             The ALJ accurately summarized the substance of the report

prepared by Ms. Walpert (Tr. 16-17). The ALJ noted that Ms. Walpert opined Plaintiff can

perform simple and repetitive tasks during the mental status examination, but her symptoms were

causing marked impairment in her ability to tolerate the stress and pressure of daily employment,

marked impairment in her capacity to respond appropriately to coworkers, and significant

impairment in social and daily living tasks (Tr. 17). The ALJ then commented as follows:

                  The undersigned finds that the mental status examination showing
                  good reasoning skills, good fund of knowledge, and good judgment
                  support Ms. Walpert’s statements regarding the claimant’s ability to
                  perform simple, repetitive tasks and understand instructions.
                  However, the evidence does not support Ms. Walpert’s assertion
                  that the claimant would have marked impairments in withstanding
                  stress and responding appropriately to coworkers.           This is
                  inconsistent with the overall record showing the claimant
                  maintaining relatively steady employment since leaving the Navy.
                  As the evidence does not support Ms. Walpert’s opinion and as it is
                  inconsistent with the overall record, the undersigned does not find it
                  to be persuasive.

(Tr. 17). In sum, the ALJ’s assessment comported with applicable law because he explained how

he considered the supportability, consistency, and other factors in determining the persuasiveness

of Ms. Walpert’s opinions regarding Plaintiff. Further, the ALJs findings are supported by

substantial evidence in the record.



6 Pursuant to the regulation administrative law judges "will consider other factors that tend to support or contradict
a medical opinion . . ." 20 C.F.R. § 404.1520c(c)(5).

                                                           9
       Dr. Silva filled out two mental disability assessment forms on October 26, 2018 (Tr. 806-

07, 808-09). The first assessment addresses anxiety related disorders and the second concerns

affective disorders (Id.). The ALJ provided a thorough and accurate summary of the medical

records received from Dr. Silva’s office (Tr. 16-19, 619-24, 762-803). The ALJ then provided

the following persuasiveness evaluation:

               As for the opinion evidence, at 10F, Dr. Silva opined that the
               claimant had extreme, listing-level limitations and concluded that
               she would be unable to sustain work on an ongoing basis. Dr. Silva
               provides no clinical findings or observations to support his
               conclusions. He merely checks boxes for the prior criteria of
               listings 12.06. However, the examination findings of record show
               few abnormalities and a significant gap in treatment for two years
               following the claimant’s discharge from the Navy. The claimant
               has no psychiatric hospitalizations and worked steadily until she
               began receiving her VA pension. She worked as a security guard
               and trained service animals. She appears to have served as the
               president of a nonprofit organization. As the clinical findings do
               not support Dr. Silva’s conclusory opinion and as the opinion is
               inconsistent with the activities of daily living and overall record, the
               undersigned finds that this opinion lacks any persuasive value.

(Tr. 19). In sum, the ALJ’s assessment comported with applicable law because he explained how

he considered the supportability, consistency, and other factors in determining the persuasiveness

of Dr. Silva’s opinion regarding Plaintiff. Further, the ALJs findings are supported by substantial

evidence in the record.

       At the initial and reconsideration levels the non-examining state agency psychological

consultants Drs. Vandivier and Cutler, respectively, reviewed the record and rendered medical

findings regarding Plaintiff’s mental impairments (Tr. 377-82, 392-97). The ALJ found these

medical findings more persuasive and consistent with the overall record, particularly her years of

substantial gainful activity after leaving the Navy with no medical treatment and no work -related

                                                 10
complaints (Tr. 19). Further, the ALJ recognized that these DDS consultants are policy experts

who had the benefit of reviewing the bulk of Plaintiff’s file before rendering their medical findings

(Id.). The ALJ noted that after they rendered the opinions, additional records were submitted but

those records did not show any significant decompensation, suicidal behavior, or psychotic

symptoms (Tr. 19-20). For this reason, the ALJ found the DDS consultants’ medical findings to

be the most persuasive opinions in the record (Tr. 20). In sum, the ALJ’s assessment comported

with applicable law because he explained how he considered the supportability, consistency, and

other factors in determining the persuasiveness of the opinions regarding Plaintiff. Further, the

ALJs findings are supported by substantial evidence in the record.

       In the context of assessing whether Plaintiff’s statements concerning the intensity,

persistence and limiting effects of her symptoms are fully consistent with the medical and other

evidence in the record, the ALJ observed that during the consultative psychological examination

and the administrative hearing Plaintiff indicated her significant posttraumatic stress disorder

symptoms arose out of engaging in firefights with Iranian speed boats while serving in the Navy

(Tr. 18-19). But the ALJ noted that Plaintiff had not described the allegedly significant events to

her VA psychiatrist or to her counselor Ms. Young at Silva & Associates (Tr. 19). The fact that

the VA psychiatrist and Ms. Young do not specifically mention these purportedly significant

events in their treatment notes, provides substantial evidence for the ALJ’s finding. Plaintiff’s

reliance on Ms. Young’s cryptic reference to “nightmares about particular incidences” on the

initial evaluation note misses the point (Tr. 803).       Ms. Young’s notes memorializing the

counseling sessions do not indicate Plaintiff discussed firefights with Iranian speed boats while

serving in the Navy and their impact on her PTSD (Tr. 619-24, 762-803).

                                                 11
       In sum, the Court concludes there is no merit to Plaintiff’s challenge to Finding Nos. 4 and

5. The ALJ’s evaluations of the persuasiveness of each opinion comports with applicable law

and is supported by substantial evidence in the record.

                             Challenge to Finding Nos. 9, 10, and 11

       Plaintiff contends that Finding Nos. 9, 10, and 11 are not supported by substantial evidence

(DN 16 PageID # 897-98). However, Plaintiff has not provided a developed argument in support

of her position (see DN16-1 PageID # 899-909). It is well-established that Aissues adverted to in

a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed

waived.@ United States v. Layne, 192 F.3d 556, 566 (6th Cir.1999) (quoting McPherson v.

Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997)); see also Brindley v. McCullen, 61 F.3d 507, 509

(6th Cir.1995) (observing that A[w]e consider issues not fully developed and argued to be

waived.@); Rice v. Comm’r of Soc. Sec., 2006 WL 463859, at *2 (6th Cir. 2006) (unpublished

opinion). Therefore, the Court deems Plaintiff’s challenge to Finding Nos. 9, 10 and 11 waived.

                                             ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



       March 9, 2020




Copies:          Counsel

                                                12
